PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/567,690
Filing Date: 11 Sep 2019
Appellant(s): Jefferey James Quail



__________________
 Jefferey James Quail
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/04/2022.

●	The present application, filed on or after march 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
(1)		GROUNDS OF REJECTIONS TO BE REVIEWED ON APPEAL
	Every ground of rejection and objection set forth in the office action dated 11/04/2021, from which the appeal is taken, is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2)		RESPONSE TO ARGUMENTS 
Appellant’s arguments have been fully considered (the arguments filed on 05/04/2022). 
(i)	Appellant’s arguments fail to negate the teaching of the prior art as applied to the current claims.
(a)	Appellant argues (see pages 5 to 6 of the argument),  
The present invention is most distinguished from the prior art in providing a training device (including a pressure sensor, a sensory feedback device and a controller) which is separate from the tourniquet that applies pressure about the limb, so as to allow the specific method step of "applying the tourniquet about the limb of the user subsequently to the pressure sensor being supported on the limb of the user . . . 
As described in paragraph [0060] in Larson, in each embodiment the overall apparatus includes both a segment S1, etc to apply a basic pressure profile P1 and a pressure transition system PTS adapted to both apply some additional pressure and to redistribute the basic pressure profile P1 into an adjusted pressure profile which is different from the basic pressure profile. In some embodiments, as pointed out by the Examiner the pressure transition system PTS may take the form of flexible chambers 510. It is further specified in paragraph [0072] that the pressure transition system PTS includes sensors, and in paragraph [0073] that the sensors may be sensor elements 210 and 220 which may be adapted to register pressure. It is clear therefore that Larson intends the pressure sensors to be part of the same system that acts to apply some of the pressure and to distribute the pressure being applied. 
It is further specified in paragraph [0078] that "The chamber 510 has at least one attachment 530 to the segment S 1." A person skilled in the art would understand that the chamber 510 forming part of the PTS is therefore attached to and part of the same device that locates pressure applicator S1. It is clear therefore that the source of pressure application S1 and the sensors of the PTS are attached and collectively form a single apparatus in Larson.

However, the Office respectfully disagrees with the above arguments at least for the following reasons:
  Firstly, Appellant appears to misconstrue the teaching of Larson as applied to the current claims. Note that the overall apparatus of Larson includes both elements, the segment (S1) and the pressure transition system (PTS), since the above two elements are required to be used together during a procedure; however, this does not necessarily imply that the above two elements are not separate elements. Note also the following claim language, “providing a training device which is separate from the tourniquet”. Accordingly, the prior art is required to teach at least two distinct elements, one representing the tourniquet and the other representing the training device. 
It is evident from the teaching of Larson (e.g. see FIG 4a) that S1 (which represents the claimed tourniquet) is separate from the PTS (which represents the training device). Particularly, the PTS is an element that is placed on the body part, whereas S1 is a separate element that is placed on top of the PTS. It is further worth to note that Larson is making an improvement over a prior system that lacked PTS (see [0067, lines 1-6, emphasis added), 
“	FIGS. 1d and 1e illustrate a situation corresponding to that shown in the FIGS. 1b and le, wherein the first and second segments S1 and S2 are form-fitted around the body part 100, however without any intermediate pressure transition system PTS. Here, unacceptable pressure peaks above the desired pressure Pdes occur at several places . . .” 
Thus, per the prior system above, S1 is placed directly on the body part (such as the patient’s limb) without any PTS. However, such direct placement of S1 on the body part causes some problem; such as, the formation of “unacceptable pressure peaks above the desired pressure” on the body part. Accordingly, Larson solved the above problem by requiring a PTS to be placed between the body part and S1, so that the PTS redistributes the pressure that S1 is applying to the body part ([0060]). The observation above further confirms that the two elements, S1 and PTS, are indeed separate elements. Consequently, Appellant’s arguments are not persuasive.
Secondly, Appellant’s assertion regarding the PTS element are incorrect. For instance, while referring to a part of the reference ([0060]), Appellant asserts that “pressure transition system PTS adapted to both apply some additional pressure and to redistribute the basic pressure profile P1 into an adjusted pressure profile . . .” (emphasis added). However, quite contrary to Appellant’s assertion, the PTS does not necessarily apply additional pressure; rather, the PTS is implemented to redistribute the pressure that S1 is imposing on the body part so that only adjusted pressure is applied to the body part. In fact, the same section that Appellant has cited ([0060]) invalidates Appellant’s assertion regarding the PTS ([0060] lines 6-16, emphasis added). 
“. . . in response to a control signal is adapted to cause the segment Sl to apply a basic pressure profile P1 to the body part 100. A pressure transition system PTS of the device is adapted to redistribute this basic pressure profile P1 into an adjusted pressure profile P1ad, which is different from the basic pressure profile P1. Thus, in response to a control signal in respect of the segment S1, the adjusted pressure profile P1adj is applied to the body part 100”
The above confirms that the PTS does not necessarily apply additional pressure; rather, it redistributes the pressure (P1) that S1 is applying to the body. Consequently, Appellant’s assertions are not consistent with the teachings of Larson.  
Similarly, Appellant’s assertions regarding the sensors, which are implemented on the PTS, are also incorrect. Particularly, while referring to some additional sections from the reference ([0072], [0073]), Appellant asserts, “Larson intends the pressure sensors to be part of the same system that acts to apply some of the pressure and to distribute the pressure being applied” (emphasis added). However, once again Appellant is making assumptions that are inconsistent with the teaching of Larson. This is because Larson is not necessarily intending the pressure sensors to apply some pressure and distribute the pressure; rather, Larson implemented the sensors to register (measure) the pressure being applied on the body part; and wherein these sensors also transmit the measured pressure to a control unit (see [0072] and [0073]). Thus, unlike Appellant’s assertion, the pressure sensors are not necessarily intended to apply pressure and distribute the pressure. 
In addition, when considering Appellant’s disclosure, the pressure sensors are attached to the inner surface of the training device that is going to be wrapped around the body part (e.g. see FIG 3 and FIG 4, label “130”). Accordingly, when the tourniquet applies pressure to the training device, the pressure sensors will be pressed against the body part; and therefore, the pressure sensors are said to be applying pressure on the body part. The simple observation above demonstrates that Appellant’s assumption directed to Larson is equally applicable to Appellant’s current claim (i.e. Appellant may similarly conclude that the claimed pressure sensor is intended to be “part of the same system that acts to apply some of the pressure and to distribute the pressure being applied”). Thus, Appellant fails to demonstrate any structural and/or functional element(s) that patentably distinguishes the claimed training device from Larson’s PTS.     
Furthermore, while referring to a further section from Larson ([0078]), Appellant asserts that “[a] person skilled in the art would understand that the chamber 510 forming part of the PTS is therefore attached to and part of the same device that locates pressure applicator S1”. 
However, the process of incorporating a flexible chamber (FIG 5a, label “510”) into the PTS does not necessarily imply that the PTS and S1 are not separate elements. Similarly, the attachment point (FIG 5a, label “530”) between the flexible chamber and S1 also does not necessarily imply that the two elements, S1 and PTS, are not separate elements. In fact, the attachment point is referring to a contact point that S1 makes with the flexible chamber, so that this point follows the movement of S1 as it is sliding over the body part while compressing the flexible chamber (see [0078]; also see FIG 5a, labels “510” and “530”). Accordingly, the above implementation does not necessarily indicate that S1 and PTS are not separate elements. If anything, S1 is said to be frictionally engaged with the PTS, so that it can slide over the body part. Consequently, Appellant’s arguments are still not persuasive.      
(b)	Appellant further argues (see pages 6 to 7 of the argument),  
Furthermore, it is evident from the overall disclosure of Larson that a control signal is generated by a controller of the apparatus for controlling the application of pressure and that sensed pressure is used as an input for generating the control signal for actuating the pressure applicator S1 according to paragraphs [0073] to [0078] . . . the apparatus according to Larson is intended to be a unitary structure incorporating the pressure applicator S1, the PTS for applying and redistributing the applied pressure, and the pressure sensors 210 and 220 of the PTS used as an input for generating the pressure control signals for controlling the pressure applicator S1. In view of the intended cooperation between the components of Larson, the person of skill in the art would specifically avoid attempting to provide the pressure applicator S1 as a separate device from the PTS layer . . . 
With reference to the sensor feedback device, the Examiner states in the Official Action dated November 4, 2021 that: Larson does not describe that the sensory feedback provides sensory feedback to the user that is different from the pressure applied about the limb of the user using the tourniquet . . . there is no sensory feedback device of any kind in Larson that is different from the tourniquet . . . 
In the Response to Arguments section of the Official Action dated November 4, 2021, in the Examiner cites Figure 2 in Larson as evidence that the training device is separate from the tourniquet . . . As referenced above, paragraph [0078] in Larson confirms that element S1 and the PTS are attached, not separate. Even referencing Figure 2 alone as suggested by the Examiner, the person of skill in the art would understand that the segment S1 and the PTS are attached as a singular device in which the PTS acts as a connection between segments S1 and S2 to position the segments S1 and S2 relative to one another. 

However, the Office respectfully disagrees with the above arguments at least for the following reasons:
Firstly, Appellant still fails to identify a structural and/or functional implementation that patentably distinguishes the current claim from the prior art. For instance, Appellant asserts that “the apparatus according to Larson is intended to be a unitary structure incorporating the pressure applicator S1, the PTS for applying and redistributing the applied pressure, and the pressure sensors 210 and 220 of the PTS used as an input for generating the pressure control signals for controlling the pressure applicator S1”. 
The accuracy of the above assertion is debatable since it involves assumptions that are inconsistent with Larson’s teaching; nevertheless, the assertion fails to negate the teaching of Larson that indicates S1 and PTS as separate elements. It is again worth to note the claim language of claim 1, which recites “providing a training device which is separate from the tourniquet” (emphasis added). Accordingly, Larson is required to teach just two distinct elements, one representing the tourniquet and the other representing the training device. 
It has been demonstrated above that Larson does teach such two separate elements, namely the PTS (which represents the training device) and S1 (which represents the tourniquet). Particularly, Larson teaches that the PTS is an underlayer element that is wrapped around the body part; whereas S1 is an element that is wrapped on top of the PTS (e.g. see FIG 4a, labels “S1” and “PTS”). Accordingly, S1 and PTS are indeed two separate elements. Thus, Appellant fails to negate the teaching of Larson.  
Appellant further asserts that “the person of skill in the art would specifically avoid attempting to provide the pressure applicator S1 as a separate device from the PTS layer that incorporates pressure sensors 210 and 220 therein and that serves to specifically redistribute the pressure applied by the pressure applicator S1”. However, this assertion also fails to negate the teaching of Larson. Particularly, Larson already implements S1 that is separate from the PTS (see the discussion above). Accordingly, the artisan (a person of ordinary skill in the art) may not necessarily require further changes in this regard since the two elements are already separate elements.  
Secondly, regarding the claimed sensory feedback device, Appellant is applying a piecemeal analysis since Appellant is considering just the primary reference while ignoring the teaching incorporated from the secondary reference. Furthermore, Appellant appears to misconstrue the analysis presented regarding the sensory feedback device. For instance, Appellant asserts, “there is no sensory feedback device of any kind in Larson that is different from the tourniquet” (emphasis added).
However, contrary to the above assertion, Larson teaches a sensory feedback device, which is different from the tourniquet. Particularly, the office-action clearly indicates that the flexible chamber (FIG 5a, label “510” ) is construed as a sensory feedback device; and this is certainly different from S1 (FIG 5a, label “S1”), which is representing the tourniquet. The observation above confirms that Appellant fails to properly construe the teaching of Larson as applied to the current claim. Of course, the claim requires the sensory feedback device to provide “sensory feedback to the user that is different from the pressure applied about the limb of the user using the tourniquet”. However, a secondary refence, namely McEwen, is incorporated to address the above requirement. Particularly, Larson is modified based on the teaching gleaned from McEwen, so that an additional sensory feedback device is incorporated, which helps the system to generate an audio alert (see the obviousness analysis presented on pages 10-11 of the Final office-action). Accordingly, one has to consider the combined teaching of the two references (Larson in view of McEwen) when evaluating the teaching of the prior art as applied to the sensory feedback device. Consequently, Appellant’s assertions directed to the sensory feedback device are not persuasive since Appellant is applying a piecemeal analysis.      
In addition, while referring to some sections from the reference (FIG 2 and [0078]), Appellant asserts that “Larson confirms that element S1 and the PTS are attached, not separate. Even referencing Figure 2 alone as suggested by the Examiner, the person of skill in the art would understand that the segment S1 and the PTS are attached as a singular device in which the PTS acts as a connection between segments S1 and S2 to position the segments S1 and S2 relative to one another” 
However, except for simply repeating the same argument, Appellant still fails to negate the teaching of Larson. Moreover, the claim language does not necessarily specify that the tourniquet is a detachable (a removable) element from the training device; rather, it merely indicates that the tourniquet is separate from the training device (e.g. see the claim language, “providing a training device which is separate from the tourniquet”). Accordingly, as repeatedly pointed out above, Larson is required to teach just two distinct elements, one representing the tourniquet and the other representing the training device. In this regard, Larson already teaches that the PTS (the training device) is an underlayer element that is wrapped around the body part, whereas S1 (the tourniquet) is an element that is wrapped on top of the PTS (e.g. see FIG 4a, labels “S1” and “PTS”). Thus, S1 and PTS are indeed two separate elements. Even considering Appellant’s assumption that S1 is attached to the PTS, such assumption does not necessarily prove that S1 and PTS are not separate elements. Nevertheless, given the teaching Larson discussed above, the artisan readily recognizes that the PTS is separate from S1. As a further example, consider the two embodiments (see [0071]) that Larson is describing, namely (i) a first arrangement that involves a PTS exclusively positioned between two segments S1 and S2, and (ii) a second arrangement that involves a PTS as an underlayer element that extends underneath both segments S1 and S2. Accordingly, the teaching above further confirms the fact that the PTS and S1 are two separate elements. Consequently, Appellant’s arguments are again not persuasive.   
(c)	Appellant further argues (see pages 8 to 10 of the argument),  
Furthermore, as noted at paragraph [0060], ''A pressure transition system PTS of the device is adapted to redistribute the basic pressure profile Pt into an adjusted pressure profile P 1 ad, which is different from the basic pressure profile P 1" . . . It is clear throughout the disclosure of Larson that the PTS is also part of the system that applies pressure so that "the tourniquet" in Larson is in fact a combination of components of the segments S1 and the PTS. Noting that the PTS includes the pressure sensors 210 and 220 as per paragraph [0072] . . . Larson does not disclose any form of training device that includes pressure sensors and that is also a separate device from the components that apply pressure in the form of a tourniquet as currently claimed . . .
(i) Firstly, the Examiner references In re Dulbert, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1951) in which the claimed structure, a lipstick holder with a removable cap . . . The referenced case is not relevant to the present invention because the removability of the cap is a minor structural arrangement between two static parts . . . the segments S1 and the PTS in Larson are required to functionally interact with one another as noted at paragraph [0060] of Larson referenced above, such that it is much more than a minor design choice to make the segments S1 and the PTS in Larson separable . . . 
Furthermore, the PTS itself is intended to contribute to the application of pressure as described at paragraph [0065] in Larson so that separating all components that apply pressure from the pressure sensor would in fact require integral components of the PTS to be separated from one another . . . 
(ii) Secondly, it is recalled from MPEP 2143.01 (V) that the proposed modification cannot render the prior art unsatisfactory for its intended purpose . . . The person of skill in the art would recognize that the application of pressure in Larson by the segments S1 and the pressure transition system PTS cannot be accomplished without the feedback from the sensors 210, 220 and 230 of the PTS such that the person of skill in the art would specifically avoid any attempt to separate the segments S1 from the pressure transition system PTS in Larson because separating the pressure transition system PTS from the segments S1 would render the device of Larson incapable of applying and redistributing a pressure profile as it was originally intended. 

However, the Office respectfully disagrees with the above arguments at least for the following reasons:
Firstly, it is true that S1 is required to work in conjunction with the PTS; however, this does not necessarily mean that the two elements are not separate elements. It is again worth recalling that Larson is making an improvement over a prior system that implements just S1 without any PTS (see [0067]). Particularly, due to its lack of PTS, the prior system causes problem to the body part; such as “unacceptable pressure peaks above the desired pressure”. Accordingly, Larson solved the above problem by implementing a PTS, which is a component to be placed as an intermediate layer between S1 and the body part, so that the PTS redistributes the pressure that S1 is applying on the body part ([0060]). Accordingly, the two elements, S1 and PTS, are indeed separate elements.              
In addition, Appellant’s assertions directed to the PTS  are inaccurate since Appellant appears to mix-up the role of the PTS with that of S1. For instance, Appellant is asserting 
that “[i]t is clear throughout the disclosure of Larson that the PTS is also part of the system that applies pressure” (emphasis added). However, the PTS does not necessarily apply additional pressure on the body part; rather, it is redistributing the pressure that S1 is imposing on the body part (see [0060] lines 6-14). Consequently, Applicant’s assertions directed to the PTS are again not persuasive. 
Note also that the PTS, which corresponds to the clamed training device, incorporates one or more sensors that generate signals representing the amount of pressure being applied (see [0072] and [0073]). The above teaching is consistent with the claimed training device, which also incorporates a pressure sensor to generate a pressure signal representing the applied pressure (see claim 1). Thus, Appellant still fails to negate the teaching of Larson as applied to such training device that includes a pressure sensor.      
Secondly, Appellant’s assertion regarding the case law, In re Dulbert, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1951), are also not persuasive. Particularly, Appellant does not appear to apply the rationale that the case law is conveying. Instead, Appellant appears to consider just the specific structure mentioned in the case law, namely the lipstick holder with a removable cap. For instance, Appellant asserts that “[t]he referenced case is not relevant to the present invention because the removability of the cap is a minor structural arrangement between two static parts that does not in any way affect the function of the lipstick holder or the cap” (emphasis added). However, the case law is not necessarily limited to the above specific structure; rather, it generally applies to a structure that involves at least two elements, wherein the two elements can be arranged as integrated parts or detachable parts. The Office directs Appellant’s attention to the following scenario in order to appreciate the applicability of the above case law: 
(i)	assume that claim 1 positively recites that the tourniquet is removable from 
     	the training device; and  
(ii) 	assume that Larson positively states that S1 (the tourniquet) is integrated
     	with the PTS (the training device). 
Considering the above scenario, Larson already teaches the two elements, namely the  tourniquet (S1) and the training device (PTS), that claim 1 is reciting, except that the two elements are integrated per the teaching of Larson. However, the case law already provides the basis for making S1 removable from the PTS. Particularly, the case law indicates that it would be obvious to make the cap removable “if it were considered desirable for any reason to obtain access to the end of [the prior art's] holder to which the cap is applied” (emphasis added). Accordingly, it would be obvious to make S1 removable from the PTS since such arrangement facilitates one or more desired objectives of Larson; such as, easily arranging multiple segments (S1, S2) in overlapping or nonoverlapping manner, etc.(see FIG 2, FIG 3). Thus, the case law demonstrates that the claimed arrangement is indeed obvious over the teaching of Larson. It is also worth to note that such modification (making S1 removable from the PTS) does not disrupt the original function of each element. This is because S1 is still performing its original function—such as applying pressure on the body part while being positioned on top of the PTS; and wherein the PTS is still redistributing the pressure that S1 is applying on the body part. 
In this regard, Appellant fails to demonstrate whether such modification destroys the principle of operation of Larson. Instead, Appellant asserts that “the segments S1 and the PTS in Larson are required to functionally interact with one another as noted at paragraph [0060] of Larson” (emphasis added). Of course, S1 works in conjunction with the PTS (e.g. S1 applies the pressure, whereas the PTS redistributes the pressure). However, arranging S1 to be removably attached to the PTS does not necessarily affect the original operation. Consequently, Appellant’s assertion is not persuasive. Appellant is further asserting that “considerable technological problems would have to be overcome in order to separate the segments S1 and the PTS from one another” (emphasis added). However, no evidence and/or rationale is presented to substantiate the alleged “considerable technological problems” that one has to overcome. Consequently, the above appears to be a subjective assumption that lacks supporting evidence.   
Appellant also appears to mix-up the modification implied with respect to removably attaching S1 to the PTS. Appellant asserts, “the PTS itself is intended to contribute to the application of pressure as described at paragraph [0065] in Larson so that separating all components that apply pressure from the pressure sensor would in fact require integral components of the PTS to be separated from one another”
However, the above assertion involves several flaws. For instance, Appellant appears to assume that the PTS is intended to apply additional pressure on the body part. In contrast, per the teaching of Larson, the PTS is intended to redistribute the pressure that S1 is applying on the body part ([0060] lines 6-14). Even if Appellant assumes that the PTS is intended to apply additional pressure, there is still no evidence and/or rationale to negate the modification discussed above. Moreover, Appellant appears to assume that the modification involves making the components of the PTS removable. In contrast, the modification does not necessarily involve making any of the components of the PTS removable; rather, the modification merely involves making S1 removable from the PTS. This means that the PTS still remains intact after the modification (i.e. the components of the PTS, including its pressure sensors, are still intact as part of the PTS). Consequently, Appellant’s arguments are not persuasive since Appellant does not appear to properly construe the modification implied when making S1 removable from the PTS.   
In addition, despite asserting that the modification renders Larson unsatisfactory, Appellant again fails to provide any evidence and/or rationale to substantiate the above assertion. Although Appellant has cited some sections from Larson in an attempted to summarize the operation of Larson ([0074]; [0083] to [0085]), still no rationale and/or evidence is presented to negate the modification. Instead, Appellant asserts that “Larson is intended to operate in a manner in which the application of pressure by the segments S1 and the pressure transition system PTS is only accomplished by the control unit 640 using feedback from the sensors 210, 220 and 230 that are an integral part of the pressure transition system PTS. The person of skill in the art would recognize that the application of pressure in Larson by the segments S1 and the pressure transition system PTS cannot be accomplished without the feedback from the sensors 210, 220 and 230 of the PTS” (emphasis added).
However, once again Appellant fails to appreciate the modification implied when making S1 removable from the PTS (i.e. removably attaching S1 to the PTS).  Particularly, it has been pointed out above that the modification does not involve making any of the components of the PTS to be removable, including its pressure sensors. Instead, the modification merely makes S1 to be removably attached to the PTS. This indicates that the modification does not violate Appellant’s assumption that “the sensors 210, 220 and 230 that are an integral part of the pressure transition system PTS”. Similarly, the modification does not violate Appellant’s assertion that “the application of pressure in Larson . . . cannot be accomplished without the feedback from the sensors 210, 220 and 230 of the PTS”. This is because the modification does not necessarily involve removably attaching the sensors to the PTS.  Thus, Appellant’s arguments are not persuasive since Appellant appears to misconstrue the modification implied regarding removably attaching S1 to the PTS. 
The observations above confirm that claim 1 is still obvious over the prior art even if one assumes that the claim requires a tourniquet that is removable from the training device. Nevertheless, the claim does not positively specify that the tourniquet is removable from the training device; rather, the claim merely requires “a training device which is separate from the tourniquet” (see claim 1). Accordingly, the claim is simply requiring two distinct elements, one element representing the tourniquet and another element representing the training device. Consequently, Appellant’s arguments are not persuasive.  
(d)	Appellant further argues (see pages 10-12 of the argument),  
Regarding the claim 1 limitation of "applying the tourniquet about the limb of the user subsequently to the pressure sensor being supported on the limb of the user", the Examiner only presents as evidence that the pressure sensors 210 of the pressure sensor system are shown in Figure 2 to be positioned underneath the segments S1 that apply pressure . . . The location of the segments S1 overtop of the sensors 210 does NOT imply or suggest in any form that the segments are applied at a moment in time that is later or subsequent to the moment in time that the pressure sensors are applied.
Paragraph [0072] of Larson is clear that the pressure sensors 210 are part of the pressure transition system PTS. It is also clear throughout the illustrations of the various embodiments in Larson that the pressure transition system PTS is intended to support and locate the various segments S1, S2, and S3 relative to one another . . . Larson, thus teaches that the segments S1 and the pressure transition system PTS that collectively apply the modified pressure profile about the limb are integral with the pressure sensors 210 of the pressure transition system PTS. It follows that the person of skill in the art would understand from Larson that the pressure sensors and the tourniquet must be applied simultaneously as an integral structure. 
McEwen discloses an apparatus that includes an inflatable tourniquet cuff 10 operatively connected to an instrument 6 that includes a pump 34 to provide inflation to the cuff 10 . . . the tourniquet for applying pressure (cuff 10 and pump 34 of the instrument 6) are integral and cannot be easily separated from the pressure sensor 52 within the instrument 6 that relies on monitoring pressure in the pneumatic lines between the cuff and the pump in order to sense pressure. The pressure sensor 52 is also incapable of being mounted about the limb of the user between the cuff that applies pressure and the limb of the user in view of the sensor 52 being part of the instrument 6 . . .
The Examiner has cited McEwen primarily with regard to the feature of the sensory feedback device . . . It is evident to persons of skill in the art that the indicator 28 on the instrument 6 of McEwen cannot be supported on the limb of the user. 
Accordingly, McEwen further fails to disclose or suggest a sensory feedback device that (i) provides sensory feedback to the user that is different from the pressure applied about the limb using the tourniquet, and (ii) is able to be supported on the limb of the user . . .

However, the Office respectfully disagrees with the above arguments at least for the following reasons:
Firstly, Appellant’s argument does not negate the teaching of Larson as applied to the limitation “applying the tourniquet about the limb of the user subsequently to the pressure sensor being supported on the limb of the user such that the pressure sensor is received between the limb and the tourniquet”. Note that the PTS, per the teaching of Larson, is an underlayer element that makes contact with the body part; and wherein the PTS includes the pressure sensor ([0072]). In contrast, S1 is the element that is placed on top of the PTS; and S1 includes a strap member for securing the system on the body part (FIG 2, label “240”; also see [0069]). Accordingly, S1 (the tourniquet) is applied to the limb of the user subsequent to supporting the pressure sensor on the limb such that the pressure sensor is received between the limb and the tourniquet. 
Note also that the above limitation is also obvious given the modification discussed above, which makes S1 to be removably attached to the PTS. Particularly, it has been demonstrated above that it would be obvious to a person skilled in the art to make S1 removable from the PTS since such arrangement facilitates one or more desired objectives of 
Larson; such as, easily arranging multiple segments (S1, S2) in overlapping or nonoverlapping manner, etc. (see the discussion above). Thus, given such arrangement that makes S1 to be removably attached to the PTS (and given the fact that the PTS includes the pressure sensor), the tourniquet (S1) is applied to the limb of the user subsequent to supporting the pressure sensor on the limb “such that the pressure sensor is received between the limb and the tourniquet”.
The observations above again demonstrate that the limitation that Appellant is emphasizing is still obvious over the prior art. Consequently, Appellant’s arguments are not persuasive. 
Appellant further asserts that “[0072] of Larson is clear that the pressure sensors 210 are part of the pressure transition system PTS . . .  the pressure transition system PTS is intended to support and locate the various segments S1, S2, and S3 relative to one another, while the segments S1 and the pressure transition system PTS are required to functionally interact in a targeted manner according to paragraphs [0064] and [0065], thus necessitating that the segments S1 and the pressure transition system PTS be interconnected in a prescribed manner . . . the pressure sensors and the tourniquet must be applied simultaneously as an integral structure”. 
Of course, the pressure sensor is part of the PTS; however, this does not negate the fact that S1 is a separate element from the PTS. Similarly, requiring S1 to work in conjunction with the PTS (including the positioning of two or more segments on top of the PTS) also does not negate the fact that S1 is a separate element from the PTS. Moreover, given the fact that (i) the PTS—which includes the pressure sensor—is the element that contacts the body part, and (ii) S1 (the tourniquet) is the element that is positioned on top of the PTS, the tourniquet is applied to the limb of the user subsequent to supporting the pressure sensor on the limb. Consequently, Appellant’s arguments are still not persuasive. 
In addition, Appellant asserts that “it cannot be considered obvious to modify Larson to apply the tourniquet (that is the segments S1 for actuating the application of pressure, and the PTS for applying a modified pressure profile about the limb), subsequent to the pressure sensors of the training device, as currently claimed, as to do so would require Larson destructively separate components that are operatively linked in a manner that would render Larson unsatisfactory for its intended purpose” (emphasis added).
However, Appellant again provides no evidence and/or rationale to demonstrate how/why such modification (i.e. making S1 removably attached to the PTS) is assumed to render Larson’s system unsatisfactory. In contrast, while referring to the basic principle that the case law establishes, In re Dulbert, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1951), the Office has demonstrated above that it would be obvious to make S1 removable from the PTS since such arrangement facilitates one or more desired objectives of Larson; such as, easily arranging multiple segments (S1, S2) in overlapping or nonoverlapping manner, etc. Moreover, such modification does not disrupt the intended purpose of Larson since the original function of each element is not affected. Particularly, S1 is still intended to apply pressure on the body part (while it is being positioned on top of the PTS); and wherein the PTS is still intended to redistribute the pressure that S1 is applying on the body part. Moreover, given the above modification, the claimed limitation, “applying the tourniquet about the limb of the user subsequently to the pressure sensor being supported on the limb of the user", is indeed obvious over Larson. Consequently, Appellant’s arguments are again not persuasive. 
Secondly, Appellant’s arguments directed to McEwen do not appear to be consistent with the discussion presented in the office-action. Appellant asserts that “the tourniquet for applying pressure (cuff 10 and pump 34 of the instrument 6) are integral and cannot be easily separated from the pressure sensor 52 within the instrument 6 . . . pressure sensor 52 is also incapable of being mounted about the limb of the user between the cuff that applies pressure and the limb of the user” 
However, McEwen (the secondary reference) is not necessarily required to teach the limitations that Larson (the primary reference) is teaching. Instead, McEwen is required to teach merely the element that Larson is missing; such as, a sensory feedback that is different from the pressure applied about the limb of the user. Accordingly, even if Appellant assumes that McEwen’s tourniquet and pressure sensor are integrated, such assumption does not negate the combined teaching of the references. This is because McEwen is not necessarily required to teach the claim as a whole; rather, McEwen is required to teach merely the missing element from the primary reference. 
In addition, Appellant appears to misconstrue the modification applied to Larson based on the teaching of McEwen. Appellant asserts, “the Examiner suggests that the visual alarm indicator 28 on the instrument 6 is actuated in response to a change in the cuff pressure as described at paragraphs [0027] and [0035] in McEwen. It is evident to persons of skill in the art that the indicator 28 on the instrument 6 of McEwen cannot be supported on the limb of the user” 
However, no such specific suggestion is made regarding actuating a visual indicator on the instrument panel. In contrast, the Examiner indicated that McEwen implements a controller that monitors the pressure level in the cuff (i.e. the amount of pressure that the cuff is applying); and the controller generates one or more alarms—such as audio signals—when the pressure in the cuff exceeds (or falls below) a desired value ([0027]; [0035]). 
Thus, given such teaching, a person skilled in the art would be motivated to modify Larson; for instance, by incorporating an additional sensor (i.e. placing an additional sensor within the PTS in a similar manner as the sensor elements of Larson, [0073]); and wherein the above additional sensor sends signals to the controller when the amount of pressure applied is above (or below) a desired level, so that the controller further generates an audio alert when the amount of pressure that the tourniquet applies on the limb is below (or above) one or more set pressure limits (e.g. a pressure limit involving an upper limit and a lower limit, [0035]), so that the user would have a better chance to take one or more appropriate measures before a serious injury occurs to the limb, etc. Of course, such modification provides added safety features to Larson's system.
The analysis above demonstrates that the modification does fulfill the element that Larson is missing, namely a sensory feedback that is different from the pressure applied about the limb of the user. In this regard, Appellant has not considered the above modification, let alone challenging the modification to overcome the prior art. Consequently, Appellant’s arguments are not persuasive.  
Appellant is also repeating the same arguments, “both McEwen and Larson fail to disclose or suggest the method step of providing a training device which is separate from the tourniquet . . . both McEwen and Larson fail to disclose or suggest the active step of applying the tourniquet about the limb of the user subsequently to the pressure sensor being supported on the limb of the user . . .  both McEwen and Larson fail to disclose or suggest a sensory feedback device that provides sensory feedback different from the pressure and that is able to be supported on the limb of the user . . .” 
However, the discussions presented above already demonstrate that claim 1 is obvious over the combined teaching of Larson and McEwen. For instance, regarding the limitation that requires “a training device which is separate from the tourniquet”, Larson already teaches two separate elements, namely (i) S1 that represents the tourniquet, and (ii) the PTS that represents the training device (see FIG 1/FIG 5a, labels “S1” and “PTS”). 
Similarly, regarding the limitation “applying the tourniquet about the limb of the user subsequently to the pressure sensor being supported on the limb of the user such that the pressure sensor is received between the limb and the tourniquet”, Larson indicates that the PTS, which includes the pressure sensor, is an underlayer element that is wrapped on the body part; whereas S1 is the element that is placed on top of the PTS (see the discussion above). Accordingly, given such arrangement, S1 (the tourniquet) is applied about the limb of the user subsequently to the pressure sensor being supported on the limb of the user such that the pressure sensor is received between the limb and the tourniquet (also see the modification discussed above regarding removably attaching S1 to the PTS). Furthermore, regarding the limitation, “sensory feedback device providing sensory feedback to the user that is different from the pressure applied about the limb of the user using the tourniquet”, Larson is modified based on the teaching gleaned from McEwen, so that additional sensor is incorporated into Larson that allows the controller to further generate an audio alert when the amount of pressure that the tourniquet applies on the limb is below (or above) one or more set pressure limits (e.g. see the analysis presented on pages 10-11 of the office-action). Thus, the analysis above confirms that the current claim is obvious over the prior art.  
(ii)	Appellant’s arguments fail to negate the findings (new matter) established under section §112(a).  Appellant argues (see pages 13 to 20 of the argument),
Claim 1 is also rejected under 35 USC 112(a), first paragraph, as failing to comply with the written description requirement . . .  
(A) Firstly, the Examiner argues that the claims contain subject matter which was not described in the specification . . .
Claim 1 is substantially verbatim to both (i) claim 1 as originally filed on September 11, 2019 under serial number 16/567,690, and (ii) the specification at page 2, line 15 to page 3, line 10 as originally filed on September 11, 2019 under serial number 16/567,690 . . . 
. . . current claim 1 does not contain any new subject matter which was not described in the specification at the time the application was filed, such that the Examiner's rejection under 35 USC 112(a) is not proper and should be withdrawn.
(B) Secondly, the Examiner argues as a basis for rejection under 35 USC 112(a) of claim 1 that, "although the original disclosure in Application No. 15/402,907 describes a tourniquet training device, there is no written description or embodiment directed to the method currently claimed . . . 
Reference is made in the following to US 2018/0190142, the publication copy of US 15/402,907 which was unamended at the time of publication . . . 
Overall, the Examiner argues at page 4 of the Official Action dated November 4, 2021 that the above cited paragraphs, and in particular paragraph [0005] of US 2018/0190142, do not provide support for the method currently claimed  . . .  
Furthermore, the Applicant has pointed out passages that specifically describe (i) the use of the device to apply a tourniquet (consistent with claim 1 directed towards a method of applying a tourniquet) and (ii) a series of steps that the Examiner states are necessary to execute a method . . . 
The Applicant also draws attention to MPEP 2163.07 (a) which states that by disclosing in a patent application a device that inherently performs a function or has a property, operates according to a theory or has an advantage, a patent application necessarily discloses that function, theory or advantage, even though it says nothing explicit concerning it . . . 
(C) Third, the Applicant also wishes to point out that the Examiner's rejection of claim 1 under 35 USC 112 on the basis that claim 1 includes new matter when compared to US Patent Application Publication No. 2018/0190142 appears to be improperly expressed as an allegation that claim 1 should be rejected under 35 USC 102 or under 35 USC 103 in view of US Patent Application Publication No. 2018/0190142 . . . 
The Applicant thus also asserts that any rejection of claim 1 of US Appl. No. 16/567,690 under 35 USC 102 or under 35 USC 103 in view of US Patent Application Publication No. 2018/0190142 is also not proper because claim 1 does NOT contain any new matter relative to the prior-filed application as the Examiner suggests. Claim 1 of US Appl. No. 16/567,690 is fully supported by US Appl. No. 15/402,907 as originally filed as detailed above.

However, the Office respectfully disagrees with the above arguments at least for the following reasons:
Firstly, Appellant does not appear to consider the status of the current application as applied to its parent application. Particularly, the specification indicates that the current application (Appl. No. 16/567,690) is a continuation of Appl. No. 15/402,907 (see the first paragraph on the first page of the current application; or see [0001] of the current publication US 2020/0005675). Accordingly, the disclosure of the current application should match the original disclosure of the parent application (see MPEP 201.07, emphasis added),     
A continuation application is an application for the invention(s) disclosed in 
a prior- filed copending nonprovisional application . . .  The disclosure presented in the continuation must not include any subject matter which would constitute new matter if submitted as an amendment to the parent application.
In the instant case, despite claiming to be a continuation of the earlier application, the current application includes new matter (i.e. subject matter not disclosed in the parent application). Particularly, the application introduces a new embodiment directed to a method (e.g. see [0009] to [0013] of the current publication US 2020/0005675). Moreover, the current method claims are derived from the above new embodiment; and this confirms that the current claims involve new subject matter. Appellant fails to identify any support regarding the claimed method from the original parent application. Instead, Appellant is referring to the new subject matter introduced in the current application in order to support the current claims. Consequently. Appellant’s arguments are not persuasive.   
Secondly, Appellant has also attempted to identify some sections from the publication of the parent application (US 2018/0190142); however, none of the sections that Appellant has identified corresponds to the claimed method. Instead, Appellant is attempting to correlate a claimed component(s) with the a corresponding section(s) that describes the component (see Appellant’s arguments from page 14 to page 19). However, the correlation that Appellant established above does not necessarily demonstrate whether the parent application has support regarding the new method embodiment currently introduced. It is worth to note that the issue raised under section §112(a) is specific to the lack of support regarding any method embodiment (i.e. the parent application lacks description regarding the newly introduced method embodiment). Particularly, the current application introduces at least six new paragraphs (see [0009] to [0013] of US 2020/0005675), which are directed to the new method embodiment; however, the parent application does not have any description directed to such method embodiment. Consequently, Appellant’s arguments are not persuasive.
In addition, Appellant has also attempted to cite a section from the MPEP, namely MPEP 2163.07(a), in order to justify the new method embodiment currently introduced. However, none of the sections of the MPEP, including MPEP 2163.07(a), allows one to introduce a new embodiment that was not originally disclosed. One may amend an application by reciting inherent features of a device (a device that inherently performs a function or has a property, operates according to a theory or has an advantage). However, introducing a new embodiment directed to a method of using the device does not correspond to an inherent feature of the device. Particularly, depending on one’s objective, the same device may be used differently in different methods. Accordingly, it is improper to introduce a new method embodiment in the name of describing the inherent features of the device.  Consequently, Appellant’s arguments in this regard are also not persuasive.   
Thirdly, Appellant appears to suggest that the parent publication (US 2018/0190142) was supposed to be used as a prior art to reject the current claims. For instance, Appellant asserts, “[i]f claim 1 of US Appl. No. 16/567,690, filed September 11, 2019, has new matter when compared to US Appl. No. 15/402,907, then claim 1 would not longer be entitled to claim priority from US Appl. No. 15/402,907, thus introducing US Patent Application Publication No. 2018/0190142 published on July 5, 2018 as prior art ” (emphasis added).
However, the above assertion is not relevant since it has nothing to do with the new matter issue identified under section §112(a). Particularly, identifying new subject matter in a given application is not necessarily influenced by the prior art. Moreover, given Appellant’s assertion above, Appellant appears to validate the fact that the current application involves new matter. Particularly, one may assume that the parent publication is not used as a prior art because it does not have the new matter that the current application is claiming.  
It is also important to note the consequence of designating the current application as a continuation—as opposed to a continuation-in-part—of Appl. No. 15/402,907. Particularly, such designation limits the number of available references that may qualify as a prior art to address the current claims. For instance, a given reference (filed or published after 2015 but prior to 2019) could qualify as the best reference to address the current claims if this application was designated as a continuation-in-part of Appl. No. 15/402,907.  However, since this application is designated as a continuation of Appl. No. 15/402,907, it prohibits one from applying the above best reference.  
The observations above demonstrate the significance of improperly establishing the status of a given application. 
	In addition, it is noted that Appellant has not addressed the objection to the specification set forth in the Final Action (page 2 of the Final Action). Nevertheless, the Office maintains the objection to the specification since Appellant has not removed the new matter (or designated the current application as a continuation-in-part of Appl. No. 15/402,907).
	For the above reasons, it is believed that the rejection and objection should be sustained.
Respectfully submitted,
Bruk Gebremichael
/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
Conferees:
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                        
/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceedings, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.